 



EXHIBIT 10.4
CONTINUING GUARANTY
TO: WELLS FARGO BANK, NATIONAL ASSOCIATION
     1. Guaranty; Definitions. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to ETELECARE GLOBAL
SOLUTIONS-US, INC., a Delaware corporation and ETELECARE GLOBAL SOLUTIONS-AZ,
INC., an Arizona corporation, and each other corporation, limited liability
company or limited partnership whose entire equity interests are directly or
indirectly owned by Guarantor or the Borrowers and who may from time to time
become a party to the Credit Agreement (as defined below) pursuant to
Section 4.11 thereof (collectively, the “Borrowers”), or any of them, by WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and for other valuable consideration,
the undersigned ETELECARE GLOBAL SOLUTIONS, INC., a Metro-Manila corporation
(“Guarantor”), unconditionally guarantees and promises to pay to Bank, or order,
on demand in lawful money of the United States of America and in immediately
available funds, any and all indebtedness of any of the Borrowers to Bank under
the Loan Documents (as defined in the Credit Agreement) (collectively,
“Indebtedness”). Without limiting the foregoing, he term “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrowers under the Loan Documents, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Borrowers
may be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable, including, without
limitation, Borrowers’ obligations pursuant to the Security Agreement dated
July 23, 2007 by Borrowers in favor of Bank, the Credit Agreement dated July 23,
2007 between Borrowers and Bank (“Credit Agreement”), and the Revolving Line of
Credit Note dated July 23, 2007 by Borrowers in favor of Bank. This Guaranty is
a guaranty of payment and not collection.
     2. Maximum Liability; Successive Transactions; Revocation; Obligation Under
Other Guaranties. The liability of Guarantor shall not exceed at any time the
sum of (a) $25,000,000.00, (b) all accrued and unpaid interest on any
Indebtedness, and (c) all costs and expenses pertaining to the enforcement of
this Guaranty and/or the collection of the Indebtedness. Notwithstanding the
foregoing, Bank may permit the Indebtedness of Borrowers to exceed Guarantor’s
liability. This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Indebtedness of each of
the Borrowers to Bank, including that arising under successive transactions
which shall either continue the Indebtedness, increase or decrease it, or from
time to time create new Indebtedness after all or any prior Indebtedness has
been satisfied, and notwithstanding the death, incapacity, dissolution,
liquidation or bankruptcy of any of the Borrowers or Guarantor or any other
event or proceeding affecting any of the Borrowers or Guarantor. This Guaranty
shall not apply to any





--------------------------------------------------------------------------------



 



new Indebtedness created after actual receipt by Bank of written notice of its
revocation as to such new Indebtedness; provided however, that loans or advances
made by Bank to any of the Borrowers after revocation under commitments existing
prior to receipt by Bank of such revocation, and extensions, renewals or
modifications, of any kind, of Indebtedness incurred by any of the Borrowers or
committed by Bank prior to receipt by Bank of such revocation, shall not be
considered new Indebtedness. Any such notice must be sent to Bank by registered
U.S. mail, postage prepaid, addressed to its office at 100 West Washington,
Phoenix, Arizona 85003, or at such other address as Bank shall from time to time
designate. Any payment by Guarantor shall not reduce Guarantor’s maximum
obligation hereunder unless written notice to that effect is actually received
by Bank at or prior to the time of such payment. The obligations of Guarantor
hereunder shall be in addition to any obligations of Guarantor under any other
guaranties of any liabilities or obligations of any of the Borrowers or any
other persons heretofore or hereafter given to Bank unless said other guaranties
are expressly modified or revoked in writing; and this Guaranty shall not,
unless expressly herein provided, affect or invalidate any such other
guaranties.
     3. Security for Obligations. Guarantor’s obligations under this Guaranty
are secured by that certain Mortgage and Assignment Agreement dated as of
July 23, 2007 by Guarantor in favor of Bank (“Chattel Mortgage”).
     4. Obligations; Separate Actions; Waiver of Statute of Limitations;
Reinstatement of Liability. The obligations hereunder are independent of the
obligations of Borrowers, and a separate action or actions may be brought and
prosecuted against Guarantor whether action is brought against any of the
Borrowers or any other person, or whether any of the Borrowers or any other
person is joined in any such action or actions. Guarantor acknowledges that this
Guaranty is absolute and unconditional, there are no conditions precedent to the
effectiveness of this Guaranty, and this Guaranty is in full force and effect
and is binding on Guarantor as of the date written below, regardless of whether
Bank obtains collateral or any guaranties from others or takes any other action
contemplated by Guarantor. Guarantor waives the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement
thereof, and Guarantor agrees that any payment of any Indebtedness or other act
which shall toll any statute of limitations applicable thereto shall similarly
operate to toll such statute of limitations applicable to Guarantor’s liability
hereunder. The liability of Guarantor hereunder shall be reinstated and revived
and the rights of Bank shall continue if and to the extent for any reason any
amount at any time paid on account of any Indebtedness guaranteed hereby is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any amount so paid
must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of Guarantor, Guarantor agrees to indemnify and hold Bank harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Bank in connection therewith, including without limitation, in
any litigation with respect thereto.
     5. Authorizations to Bank. Guarantor authorizes Bank either before or after
revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or

2



--------------------------------------------------------------------------------



 



otherwise change the time for payment of, or otherwise change the terms of the
Indebtedness or any portion thereof, including increase or decrease of the rate
of interest thereon; (b) take and hold security for the payment of this Guaranty
or the Indebtedness or any portion thereof, and exchange, enforce, waive,
subordinate or release any such security; (c) apply such security and direct the
order or manner of sale thereof, including without limitation, a non-judicial
sale permitted by the terms of the Chattel Mortgage, as Bank in its discretion
may determine; (d) release or substitute any one or more of the endorsers or any
other guarantors of the Indebtedness, or any portion thereof, or any other party
thereto; and (e) apply payments received by Bank from any of the Borrowers to
any Indebtedness of any of the Borrowers to Bank, in such order as Bank shall
determine in its sole discretion, whether or not such Indebtedness is covered by
this Guaranty, and Guarantor hereby waives any provision of law regarding
application of payments which specifies otherwise. Bank may without notice
assign this Guaranty in whole or in part. Upon Bank’s request, Guarantor agrees
to provide to Bank copies of Guarantor’s financial statements.
     6. Representations and Warranties.
     (a) General. Guarantor represents and warrants to Bank that: (a) this
Guaranty is executed at Borrowers’ request; (b) Guarantor shall not, without
Bank’s prior written consent, sell, lease, assign, encumber, hypothecate,
transfer or otherwise dispose of all or a substantial or material part of
Guarantor’s assets other than in the ordinary course of Guarantor’s business;
(c) Bank has made no representation to Guarantor as to the creditworthiness of
any of the Borrowers; and (d) Guarantor has established adequate means of
obtaining from each of the Borrowers on a continuing basis financial and other
information pertaining to Borrowers’ financial condition. Guarantor agrees to
keep adequately informed from such means of any facts, events or circumstances
which might in any way affect Guarantor’s risks hereunder, and Guarantor further
agrees that Bank shall have no obligation to disclose to Guarantor any
information or material about any of the Borrowers which is acquired by Bank in
any manner.
     (b) Additional Representations and Warranties. Guarantor further represents
and warrants to Bank that:
     (i) Legal Status. Guarantor is a corporation, duly organized and existing
under the laws of the Philippines, and of no other country.
     (ii) Validity. Guarantor has full power and authority to execute and
deliver this Agreement and to perform his obligations hereunder. This Agreement
constitutes the legally valid and binding obligation of Guarantor, enforceable
in accordance with its terms. Neither the execution and delivery of this
Agreement nor compliance with its terms and conditions by Guarantor conflicts
with, results in a breach or violation of, or constitutes a default under, any
of the terms, conditions or provisions of any agreement, obligation, indenture
or other instrument to which Guarantor is a party or by which Guarantor may be
bound, or any statute, regulation, rule, order, decree, writ or injunction.

3



--------------------------------------------------------------------------------



 



     (iii) No Approvals. No approval, consent or authorization of, order,
registration or license by, filing with, giving notice to, or taking any other
action by or in respect of any governmental or regulatory authority or central
bank or other fiscal, monetary or other authority is required in connection with
the execution and delivery of, or performance of the Guarantor’s obligations
under, this Agreement or for the validity, enforceability or admissibility in
evidence of this Agreement.
     (iv) Enforcement. In the event a final judgment of any court in the United
States of America is obtained after service of process in the manner specified
in this Agreement, the same would be enforced by the courts of the Philippines
through an independent action filed to enforce such judgment, and without
re-trial or re-examination of the issues, provided that (1) the court rendering
such judgment had jurisdiction in accordance with its jurisdictional rules,
(2) the Guarantor had notice of the proceedings, (3) such judgment was not
obtained by collusion or fraud or based on clear mistake of law or fact and
(4) such judgment was not contrary to public policy or good morals in the
Republic of the Philippines. Without limiting the generality of Section 6(b)(ii)
of this Guaranty, Guarantor further represents and warrants that the submission
pursuant to this Agreement to any court of competent jurisdiction in the State
of Arizona is valid and enforceable under the laws of the Philippines and of any
state or other political subdivision thereof.
     (v) No Stamp Tax. This Agreement is not subject to any registration, stamp,
documentary or similar tax.
     (vi) No Immunity. Neither the Guarantor nor any of Guarantor’s assets
enjoys any right of immunity from suit, attachment or execution in aid of a
judgment in respect of Guarantor’s obligations under this Agreement.
7. Guarantor’s Waivers.
     (a) Guarantor waives any right to require Bank to: (i) proceed against any
of the Borrowers or any other person; (ii) marshal assets or proceed against or
exhaust any security held from any of the Borrowers, Guarantor or any other
person; (iii) give notice of the terms, time and place of any public or private
sale or other disposition of personal property security held from any of the
Borrowers, Guarantor or any other person; (iv) take any other action or pursue
any other remedy in Bank’s power; or (v) make any presentment or demand for
performance, or give any notice of nonperformance, protest, notice of protest or
notice of dishonor hereunder or in connection with any obligations or evidences
of indebtedness held by Bank as security for or which constitute in whole or in
part the Indebtedness guaranteed hereunder, or in connection with the creation
of new or additional Indebtedness.
     (b) Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of any of the
Borrowers or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Indebtedness of any of the
Borrowers or any other person; (iii) any lack of authority of any officer,
director, partner, agent or any other person acting or

4



--------------------------------------------------------------------------------



 



purporting to act on behalf of any of the Borrowers which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Borrower; (iv) the application by any of the Borrowers of the proceeds of any
Indebtedness for purposes other than the purposes represented by Borrowers to,
or intended or understood by, Bank or Guarantor; (v) any act or omission by Bank
which directly or indirectly results in or aids the discharge of any of the
Borrowers or any portion of the Indebtedness by operation of law or otherwise,
or which in any way impairs or suspends any rights or remedies of Bank against
any of the Borrowers; (vi) any impairment of the value of any interest in any
security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Bank give any notice of acceptance of
this Guaranty. Until all Indebtedness shall have been paid in full, Guarantor
shall have no right of subrogation, and Guarantor waives any right to enforce
any remedy which Bank now has or may hereafter have against any of the Borrowers
or any other person, and waives any benefit of, or any right to participate in,
any security now or hereafter held by Bank. Guarantor further waives all rights
and defenses Guarantor may have arising out of (A) any election of remedies by
Bank, even though that election of remedies, such as a non-judicial foreclosure
with respect to any security for any portion of the Indebtedness, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against any
of the Borrowers for reimbursement; or (B) any loss of rights Guarantor may
suffer by reason of any rights, powers or remedies of any of the Borrowers in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging Borrowers’ Indebtedness, whether by operation of law or
otherwise, including any rights Guarantor may have to a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Indebtedness, and Guarantor waives the benefits of A.R.S. §§ 12-1566, 12-1641 et
seq., 33-814, 44-142 and Rule 17(F) of the Arizona Rules of Civil Procedure.
     8. Bank’s Rights With Respect to Guarantor’s Property In Bank’s Possession.
In addition to all liens upon and rights of setoff against the monies,
securities or other property of Guarantor given to Bank by law, Bank shall have
a lien upon and a right of setoff against all monies, securities and other
property of Guarantor now or hereafter in the possession of or on deposit with
Bank, whether held in a general or special account or deposit or for safekeeping
or otherwise, and every such lien and right of setoff may be exercised without
demand upon or notice to Guarantor. No lien or right of setoff shall be deemed
to have been waived by any act or conduct on the part of Bank, or by any neglect
to exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and lien shall continue in full force and
effect until such right of setoff or lien is specifically waived or released by
Bank in writing.

5



--------------------------------------------------------------------------------



 



     9. Subordination. Any indebtedness of any of the Borrowers now or hereafter
held by Guarantor is hereby subordinated to the Indebtedness of Borrowers to
Bank until all Indebtedness shall have been paid in full and no further advances
of the line of credit are permitted under the Credit Agreement. Such
Indebtedness of Borrowers to Guarantor is assigned to Bank as security for this
Guaranty and the Indebtedness and, if Bank requests, shall be collected and
received by Guarantor as trustee for Bank and paid over to Bank on account of
the Indebtedness of Borrowers to Bank but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.
Any notes or other instruments now or hereafter evidencing such Indebtedness of
any of the Borrowers to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and, if Bank so requests, shall be delivered to
Bank. Bank is hereby authorized in the name of Guarantor from time to time to
file financing statements and continuation statements and execute such other
documents and take such other action as Bank deems necessary or appropriate to
perfect, preserve and enforce its rights hereunder.
     10. Remedies; No Waiver. All rights, powers and remedies of Bank hereunder
are cumulative. No delay, failure or discontinuance of Bank in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by Bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.
     11. Costs, Expenses and Attorneys’ Fees. Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank’s rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other person or entity. All of
the foregoing shall be paid by Guarantor with interest from the date of demand
until paid in full at a rate per annum equal to the greater of 10% or Bank’s
Prime Rate in effect from time to time.
     12. Successors; Assignment. This Guaranty shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent. Guarantor acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Borrowers to Bank and any obligations with
respect thereto, including this Guaranty. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Guarantor and/or this Guaranty, whether furnished by Borrowers,
Guarantor or otherwise. Guarantor further agrees that Bank may disclose such
documents and information to Borrowers.

6



--------------------------------------------------------------------------------



 



     13. Amendment. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor.
     14. Application of Singular and Plural. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word “Borrowers” and the word
“Guarantor” respectively shall mean all or any one or more of them as the
context requires.
     15. Understanding With Respect to Waivers; Severability of Provisions.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor’s full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.
     16. Governing Law. Notwithstanding any statutes or principles of conflicts
of law, this Guaranty shall be deemed to be made under, shall be governed by and
shall be construed and enforced in accordance with the laws of the State of
Arizona applicable to contracts made and performed in such state, without
reference to conflict of law principles.
     17. Arbitration.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Arizona selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to

7



--------------------------------------------------------------------------------



 



submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. § 91 or any
similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in clauses (i), (ii) and (iii) of this paragraph.
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Arizona or a neutral retired judge of the
state or federal judiciary of Arizona, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Arizona and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Arizona Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
     (e) Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing

8



--------------------------------------------------------------------------------



 



that the request for discovery is essential for the party’s presentation and
that no alternative means for obtaining information is available.
     (f) Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.
     (g) Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.
     18. Miscellaneous.
     (a) No Immunity. To the extent Guarantor or any assets of Guarantor enjoys
any right of immunity from suit, attachment or execution in aid of a judgment in
respect of Guarantor’s obligations under this Guaranty, and if Guarantor or any
assets of Guarantor should become entitled to any such right of immunity, then
Guarantor hereby waives such right or rights.
     (b) Payments. Any payments made to Bank by Guarantor pursuant to this
Guaranty shall be free and clear of any deductions or withholdings for or on
account of any taxes, levies, imposts, duties or other charges of whatever
nature imposed by any government, political subdivision, bank or taxing
authority. Guarantor shall pay to Bank such amounts as may be necessary in order
that every payment made by Guarantor hereunder, after Guarantor makes any
required deductions or withholding for or on account of any taxes, levies,
imposts, duties or other charges of whatever nature imposed by any government,
political subdivision, bank or taxing authority, shall not be less than the
payment otherwise required hereunder.
     (c) Withholding. Without limiting Bank’s rights under any of the other
provisions of this Guaranty, in the event any taxes, levies, imposts, duties or
other charges of whatever nature are assessed against Bank in connection
payments to Bank by Guarantor hereunder or otherwise in connection with this
Guaranty, then Guarantor shall pay such charges when due, and indemnify and hold
Bank harmless from, such charges,

9



--------------------------------------------------------------------------------



 



without reducing the net amount of payments to be made to Bank below that amount
which Bank would have received had such taxes or charges not been assessed.
Guarantor shall furnish to Bank a receipt evidencing payment of any such taxes
or charges promptly after payment, and the tax return or other report filed with
respect to any such taxes or charges promptly after such filing, and, in any
event, shall provide each such receipt and each such return or report within
10 days after receipt of Bank’s request therefor from time to time.
     (d) Documentary Taxes. Guarantor agrees to pay, and to indemnify and hold
Bank harmless from, any present or future claim or liability for any
registration, stamp, documentary, court, or similar taxes, fees or charges, or
any penalties or interest with respect thereto, which may be assessed, levied or
collected by the Philippines, any state or other political subdivision thereof,
any other country or other jurisdiction in which Guarantor now or in the future
maintains any property or assets, or any governmental agency of any of the
foregoing, or otherwise in connection with the execution, notarization,
formalization, issuance, delivery, filing, registration or enforcement of this
Guaranty. If Bank requests, Guarantor shall furnish to Bank a receipt evidencing
payment of any such amounts, and the tax returns or other reports filed with
respect to any such amounts, within 30 days after receipt of such request.
     (e) Registration. If requested by Bank at any time, Guarantor shall cause
this Guaranty to be registered, notarized or otherwise formalized to the extent
at any time required by the applicable laws of the Philippines, the applicable
laws of any province or other political subdivision of thereof, or the
applicable laws of any other country or other jurisdiction in which Guarantor
now or in the future maintains any property or assets, and Guarantor shall pay,
and indemnify and hold Bank harmless from, any liability for any stamp taxes or
any registration, documentation or other types of fees, charges, taxes or fines
in connection with any such registration, notarization or formalization.
Guarantor shall provide Bank with evidence of such registration within 45 days
after Bank’s request for such evidence, which evidence shall be in form and
substance satisfactory to Bank.
     (f) Jurisdiction and Service of Process. Any suit, action or proceeding
against Guarantor with respect to this Guaranty shall be brought in any court of
competent jurisdiction in the State of Arizona, except to the extent any
arbitration provisions of this Guaranty apply to the subject matter of such
suit, action or proceeding and require resolution by an arbitrator or
arbitrators. Guarantor hereby submits to the jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment. Guarantor hereby
irrevocably consents to the service of process in any suit, action or proceeding
in any court of competent jurisdiction by the mailing thereof by Bank by U.S.
mail, postage prepaid, to eTelecare Global Solutions, Inc., 8901 East Raintree,
Suite 100, Scottsdale Arizona, 85260, Attention: Chief Financial Officer. The
parties agree that a final judgment in any such action or proceeding, including,
without limitation, the confirmation of any award rendered in an arbitration
proceeding pursuant to any arbitration provisions of this Guaranty, shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Guarantor hereby irrevocably waives any
objection which Guarantor now has or may hereafter acquire to the laying of
venue of any action or proceeding arising out of or

10



--------------------------------------------------------------------------------



 



relating to this Guaranty in any court of competent jurisdiction in the State of
Arizona, and any objection on the ground that any such action or proceeding has
been brought in an inconvenient forum. Nothing contained herein shall be deemed
to limit the right or ability of Bank to serve any writs, processes or summonses
in any other manner permitted under applicable law or to obtain jurisdiction
over Guarantor in such other jurisdictions and in such other manner as may be
permitted under applicable law.
     (g) Judgment Currency. Notwithstanding any judgment rendered against
Guarantor in a currency other than United States Dollars, whether in connection
with a judicial proceeding or arbitration proceeding, Guarantor shall not be
relieved of any obligation with respect to any amount owed by him to Bank under
this Guaranty except to the extent of the amount in United States Dollars which,
in accordance with normal banking procedures, Bank is able to acquire with such
amount of such other currency on the Banking Day (a day when Bank is open for
business in Phoenix, Arizona) following receipt of such amount by Bank. If the
amount in United States Dollars so acquired is less than the amount due to Bank,
then Guarantor shall indemnify Bank by paying the difference between such
amounts in United States Dollars. If the amount in United States Dollars so
acquired is more than the amount due to Bank, then Bank agrees to remit such
excess to Guarantor. The payment of any additional amount so required of
Guarantor under this paragraph shall constitute a separate and independent
obligation of Guarantor, notwithstanding any award of judgment.
     (h) Survival of Obligations and Representations and Warranties. The
obligations of Guarantor under this Addendum, and the representations and
warranties of Guarantor set forth herein, shall survive the termination of this
Guaranty.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as
of July 23, 2007.

                  ETELECARE GLOBAL SOLUTIONS, INC., a Metro-Manila Philippines
corporation    
 
           
 
  By   /s/ J. Michael Dodson    
 
           
 
      J. Michael Dodson, Chief Financial Officer    

[Signature Page to Continuing Guaranty]

